Initially the Examiner would like to clarify that claim 23 remains withdrawn from consideration as being drawn to a non-elected embodiment.  The claims filed 2/10/21 have it marked as “original” rather than “withdrawn”.

Applicants’ amendment has overcome the previous prior art rejections and have necessitated the following new grounds of rejection.

Claims 1 to 6, 8, 9, 11 to 13, 16 to 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, the amounts of each component is confusing.  Note, for instance, that one can never have 95 wt% of polysiloxane because the minimum amount of emulsifier is 8.  This gives a total of 103 wt% prior to the added weight of the required water and dicarboxylic acid.  As such it is unclear what weight of each component is actually intended or embraced by this claim.
	For claim 6 it is unclear how the X and Y are bonded as it appears that Y is intended to be divalent but the claimed Y groups of alkyl and alkoxy are monovalent.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

6. 	Claims 1 to 6, 8, 9, 11 to 13, 16, 17, 19 to 21 are rejected under 35 U.S.C. 103 as being unpatentable over Inokuchi et al. PGPub 2015/0118320.
	Inokuchi et al. teach aqueous dispersion of silicone elastomeric particles.  The Examiner notes that the term polysiloxane as found in claim 1 is generic to polysiloxane crosslinked particles as found in Inokuchi et al.  See for instance paragraphs 29 and on, particular paragraphs such as 35 which refer to the silicones being prepared from poly-siloxanes.  On the other hand, see paragraph 66 which teaches that the dispersion is formed by reacting polysiloxanes in the presence of water and surfactant.  This teaches an aqueous dispersion in which the polysiloxanes are not yet crosslinked to form the particle.  In this manner the polysiloxane component of claim 1 is met.
	Paragraphs 52 and on and paragraph 58 and on teach various components that meet the claimed emulsifier in claim 1.
	Paragraph 57 teaches water.
	Paragraph 103 teaches a glutamic acid derivative.  Paragraphs 108 and 109 teaches malic acid and succinic acid.  Paragraph 108 teaches glutamic acid.  Each of these acids are disclosed as being additives in the aqueous emulsion of Inokuchi et al. and meet the requirement of claims 1, 6, 8, 9, 10 to 13, 16 and 17.  
	Paragraph 51 teaches that the silicone elastomer can be present in an amount of from 5 to 80 mass%, preferably 20 to 70 or 40 to 60 mass%.  This overlaps with the claimed range of 50 to 95 wt%.
	Paragraph 56 and 59 teach a total amount of emulsifier of up to 25 mass%.  This overlaps with the claimed amount of 8 to 35 wt%.
	From this one having ordinary skill in the art would have found an amount of each component within the claimed range to have been obvious, as Inokuchi et al. teach amounts that fall within both ranges as being useful and operable.  In this manner the finish composition in claim 1 is rendered obvious.
	As noted in the previous office action the phrase “finish composition” reflects a future intended use that does not carry any patentable weight, as the claimed composi-tion can be defined solely by the component therein.

	For claims 4 and 5 see paragraph 109 which teaches the addition of alanine as a chelating agent.
	For claim 19, note that mass% ranges for the silicone component noted supra which overlap with the claimed range. Note for instance that a preferred upper value of 70 and 60 mass% are specifically disclosed by Inokuchi et al., which fall within the claimed range.
	For claims 20 and 21 see again paragraphs 52 to 56, 58 and 59 which teach the emulsifiers in claim 20 at an upper limit of 25 mass% which meets the claimed lower limit of claim 21.

7. 	Claims 1, 6, 8, 9, 11 to 13 and 16 to 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beck et al. USPGPub 2013/0115184.
	Beck et al. teach a saccharide siloxane that meets the term “polysiloxane” as found in claim 1.  See for instance paragraph 3 and on in which Z can be an amino group and in which the Z linking group contains various amine containing linking groups that meet the requirement of claim 18.  Of particular importance the Examiner draws attention to Example 15 in paragraph 54.
	This contains 2042.5 grams water, 107.5 grams Isofol 12, 42.8 grams Tergitol 15-s-3, 236.8 grams Tergitol 15-3-40 and 100.9 grams of water for a total of 2531 grams.  Of this, 80 wt% is siloxane and 8.2 wt% is emulsifier (the combined weight of Tergitol 15-3-3 and Tergitol 15-3-40, present in 70wt% concentration).  This meets each of the claimed components and weight of polysiloxane, emulsifier and water.  
	Paragraph 52 teaches various acids that can be added thereto including tartaric and glutamic.  This meets the claimed dicarboxylic acid as well as claims 6, 8, 9, 11 to 13, 16 and 17.  Since paragraph 52 specifically delineates these are additives their one having ordinary skill in the art would have anticipated the addition of such to the compo-sition in Example 15.  In this manner the instant claims are anticipated.
	Note that the amount of 80 wt% siloxane in this example meets claim 19 and the specific emulsifiers therein meet claim 20.
s 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Beck et al.
	In addition to that noted above, Beck et al. teach the presence of acids meeting these claims.  See for instance paragraph 52 which teaches the addition of acetic acid and propionic acid.  While these are disclosed as being used in the alternative to the tartaric and glutamic acids as a pH reducer, one having ordinary skill in the art would have found the combination of such components obvious, with the expectation of obtaining useful and predictable results.  Note that using components that are consider-ed to be functionally equivalent in combination has been held to be obvious.  

9. 	Claims 1 to 6, 8, 9, 11 to 13, 16, 17, 19 to 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. PGPub 2014/0187649.
	Tamura et al. teach a liquid polysiloxane as shown in paragraphs 24 and on.  This polysiloxane functions as an emulsifier.  See the teachings beginning in paragraph 152.  This teaches a composition in which this polysiloxane is present in an amount of from ranges which specifically include amounts of 10, 20 and 30 wt%, falling within the ranges for the emulsifier in claims 1 and 21.
	The composition also contains an oil such as a silicone oil found in paragraphs 155 and on.  This meets the claimed polysiloxane in claim 1 as well as claim 19 (see paragraphs 156 and 157 which teach amino functional groups).  The amount of oil can be found in paragraph 164 and includes specific amounts such as 90, 80, 70 and 60 wt% as various upper limits.  These fall within the claimed amount of polysiloxane found in claims 1 and 19.
	Paragraph 168 teaches water.
	Paragraph 167 teaches the addition of an acidic substance.  This substance is described in paragraphs 133 and on and includes various acids meeting the claimed dicarboxylic acid.  See for instance paragraph 135, on page 17, which teaches various acids such as tartaric acid, phthalic acid, glutamic acid, succinic acid and aspartic acid.  
This also meets the requirement of claims 2, 6, 8, 9 to 11, 16 and 17.  
	As such Tamura et al. teach each of the claimed components in claim 1 and the other claims noted above.  Given the fact that the polysiloxane oil and the polysiloxane 
	For claim 20 note that the polysiloxane surfactant is nonionic.
	For claims 3 and 4 note that these acids are also disclosed in paragraph 135 as being useful acidic substances.  Formic acid, valeric acid, butyric acid and acetic acid are among those disclosed.  Paragraph 132 teaches that the acids can be used in com-bination such that one having ordinary skill in the art would have found the combination of such acids with the dicarboxylic acids noted supra obvious.
	For claims 5 and 6 see paragraph 135, fourth to the last line, which teaches alanine as a useful acidic substance.  Again since the acids can be used in combination one having ordinary skill in the art would have found the combination of alanine with a dicarboxylic acid as noted supra obvious.
	
10. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
4/21/21


/MARGARET G MOORE/Primary Examiner, Art Unit 1765